DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
In the response of 18 February 2022, claims 12-14 are withdrawn leaving claims 1-14 pending with claims 1-11 presented for examination.

Election/Restrictions
Claims 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 February 2022.
Applicant’s election without traverse of Species 1, shown in figures 1-3 and 5, and corresponding to claims 1-11 in the reply filed on 18 February 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsiao (US 20030101545 A1).

As to claim 1, Hsiao discloses a clothing clip for limiting contact between an item of clothing and a floor surface that is being traversed by an individual wearing the item of clothing (“Paper clip,” title, and a clip that holds paper is also capable of holding clothing in the manner claimed), the clothing clip comprising:
(a) a generally flat back clip member (11);
(b) a generally flat front clip member connected to the back clip member and positioned in spaced parallel relationship with the back clip member (12); and
(c) a press through ridge configured on one of the back or front clip members (curve part 19), the press though ridge aligned with a press through aperture structured through the parallel opposing clip member (sunken slot 112).  

As to claim 3, Hsiao discloses the clothing clip of Claim 1 wherein the back clip member further comprises an end tab to facilitate manipulation of the clothing clip by the user (upper end of Hsiao 11 or 12 as shown in fig 6; as best understood by the disclosure, the claimed “end tab” is equivalent to the disclosed “top tab 18,” which is merely the upper end of present 12).  

As to claim 4, Hsiao discloses the clothing clip of Claim 1 wherein the press through ridge is configured on the front clip member and is aligned with the press through aperture structured through the back 2clip member, the press through ridge comprising two or more semicircular raised edges having a width incrementally less than a width of the press through aperture (see annotated Hsiao fig 4 below, and the raised edges necessarily have a width incrementally less than a width of the press through aperture in order to function as intended, where the edges extend through the aperture so must be narrower than the aperture).  

    PNG
    media_image1.png
    372
    437
    media_image1.png
    Greyscale


  
As to claim 5, Hsiao discloses the clothing clip of Claim 1 wherein the back and front clip members comprise a polymer plastic material (Hsiao para. 0019 discloses, “plastic or steel”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa (US 8424231 B2) in view of Hsiao (US 20030101545 A1).

As to claim 1, Sliwa discloses a clothing clip for limiting contact between an item of clothing and a floor surface that is being traversed by an individual wearing the item of clothing (col 2 line 39-40 discloses, “clip 102 suitable for being removably attached to an item of clothing”), the clothing clip comprising:
(a) a generally flat back clip member (third portion 130 is “generally” flat as shown in fig 3);
(b) a generally flat front clip member connected to the back clip member and positioned in spaced parallel relationship with the back clip member (second portion 120 is “generally” flat as shown in fig 3).
Sliwa does not disclose (c) a press through ridge configured on one of the back or front clip members, the press though ridge aligned with a press through aperture structured through the parallel opposing clip member. 
It is noted that even though Sliwa’s figures do not show the claimed clip structure, Sliwa col 3 line 60-63 discloses the clip may include friction features 103 such as “dimples or stipples having a circular or other cross-sectional shape, or the friction features 103 can include recesses, protrusions, ridges, roughness elements, and/or other suitable structures,” so Sliwa expressly discloses ridges and an aperture would also be within the scope of the Sliwa reference, as a recess is similar to an aperture.
Hsiao teaches a similar clip (“Paper clip,” title, and a clip that holds paper is also capable of holding clothing) including a generally flat back and front clip members positioned in spaced parallel relationship (11 and 12) and a press through ridge configured on one of the back or front clip members (curve part 19), the press though ridge aligned with a press through aperture structured through the parallel opposing clip member (sunken slot 112).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace Sliwa’s clip 102 with the clip of Hsiao, which would result in Hsiao’s clip being provided in combination with Sliwa’s tab 101, for the purpose of clamping thicker materials (Hsiao para. 0005), or thinner/ single pieces of material (Hsiao para. 0006).

As to claim 2, Sliwa as modified discloses the clothing clip of Claim 1 further comprising a contamination indicator positioned on a base portion of the clothing clip (Sliwa col 5 line 60-65 discloses, “For example, a reactive material (e.g., a nanotechnology material) that automatically changes characteristics based on soil level, microbial content, exposure to sweat, and/or other environmental factors can be used to automatically indicate the need for cleaning;” the “portion” which this material occupies is considered to be the “base portion;” Examiner notes that the term "portion" is broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)), the contamination indicator comprising a material that changes in appearance with an accumulation of compounds picked up from external surfaces during use of the clothing clip (Sliwa col 5 line 60-65 discloses, “For example, a reactive material (e.g., a nanotechnology material) that automatically changes characteristics based on soil level, microbial content, exposure to sweat, and/or other environmental factors can be used to automatically indicate the need for cleaning.”).  

As to claim 3, Sliwa as modified discloses the clothing clip of Claim 1 wherein the back clip member further comprises an end tab to facilitate manipulation of the clothing clip by the user (upper end of Hsiao 11 or 12 as shown in fig 6; as best understood by the disclosure, the claimed “end tab” is equivalent to the disclosed “top tab 18,” which is merely the upper end of present 12).  

As to claim 4, Sliwa as modified discloses the clothing clip of Claim 1 wherein the press through ridge is configured on the front clip member and is aligned with the press through aperture structured through the back 2clip member, the press through ridge comprising two or more semicircular raised edges having a width incrementally less than a width of the press through aperture (see annotated Hsiao fig 4 below, and the raised edges necessarily have a width incrementally less than a width of the press through aperture in order to function as intended, where the edges extend through the aperture so must be narrower than the aperture).  

    PNG
    media_image1.png
    372
    437
    media_image1.png
    Greyscale



As to claim 5, Sliwa as modified discloses the clothing clip of Claim 1 wherein the back and front clip members comprise a polymer plastic material (Hsiao para. 0019 discloses, “plastic or steel”).  

As to claim 6, Sliwa as modified does not disclose the clothing clip of Claim 1 wherein the back and front clip members comprise an aluminum metal material.  
Hsiao para. 0019 discloses steel, so metal is within the scope of the reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide clip members comprising an aluminum metal material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide clip members comprising an aluminum metal material, for the purpose of providing a material with the desired weight, durability, and flexibility.

As to claim 7, Sliwa as modified does not disclose the clothing clip of Claim 1 wherein the back and front clip members comprise a stainless steel metal material.  
Hsiao para. 0019 discloses steel, but does not disclose the steel is “stainless.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide clip members comprising a stainless steel metal material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide clip members comprising a stainless steel metal material, for the purpose of providing a material with the desired weight, durability, and flexibility.

As to claim 8, Sliwa as modified does not disclose the clothing clip of Claim 2 wherein the contamination indicator comprises an absorbent polymer substrate impregnated with one or more color change compounds. 
Sliwa col 5 line 60-65 does disclose, “For example, a reactive material (e.g., a nanotechnology material) that automatically changes characteristics based on soil level, microbial content, exposure to sweat, and/or other environmental factors can be used to automatically indicate the need for cleaning,” but Sliwa does not expressly disclose the reactive material is that changes characteristics is “an absorbent polymer substrate impregnated with one or more color change compounds.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the reactive material is that changes characteristics to be “an absorbent polymer substrate impregnated with one or more color change compounds,” since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

As to claim 11, Sliwa as modified does not disclose the clothing clip of Claim 2 wherein the contamination indicator is removable from the base portion of the cuff clip, whereby the contamination indicator may be replaced after a period of use.
Sliwa is silent as to the connection between the contamination indicator/ tag 102 and clip. Sliwa does disclose the clip is removable and replaceable from clothing, and one of ordinary skill would recognize that if the tag and clip were removable and replaceable, the intended end user could leave the clips attached to the clothing and would only have to remove/ replace the tag from the clip to achieve the desired visual. Furthermore, it would be desirable for Sliwa’s reactive material to be replaceable in order to reuse the clip.
The contamination indicator is either removable or it is not. With there being only two options, one of ordinary skill would recognize both solutions and would find either solution obvious based on the intended end use.
Furthermore, making elements separable is a matter of obviousness. See MPEP 2144.04(V)(C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide a contamination indicator that is removable from the base portion of the cuff clip, whereby the contamination indicator may be replaced after a period of use, so that the clips could remain attached to the clothing item and the tags could be removed and replaced in order to achieve the desired aesthetics or visual indicator.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 20030101545 A1).

As to claim 6, Hsiao does not disclose the clothing clip of Claim 1 wherein the back and front clip members comprise an aluminum metal material.  
Hsiao para. 0019 discloses steel, so metal is within the scope of the reference.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide clip members comprising an aluminum metal material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide clip members comprising an aluminum metal material, for the purpose of providing a material with the desired weight, durability, and flexibility.

As to claim 7, Hsiao does not disclose the clothing clip of Claim 1 wherein the back and front clip members comprise a stainless steel metal material.
Hsiao para. 0019 discloses steel, but does not disclose the steel is “stainless.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide clip members comprising a stainless steel metal material, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide clip members comprising a stainless steel metal material, for the purpose of providing a material with the desired weight, durability, and flexibility.

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwa (US 8424231 B2) in view of Hsiao (US 20030101545 A1) as applied to claim 2 above, and further in view of Greenwald (US 20090064919 A1).

As to claims 9 and 10, Sliwa as modified does not disclose [claim 9] the contamination indicator comprises a moisture indicator and [claim 10] the contamination indicator comprises a pH indicator.  
Greenwald teaches a tag (“INDICATION TAGS,” title) that is similar to Sliwa’s tag 101. Both tags are attached to clothing to indicate whether the clothing is clean or soiled.
Greenwald further teaches a moisture indicator (para. 0019) and a pH indicator (para. 0021).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the contamination indicator of Sliwa with a moisture and/ or pH indicator as taught by Greenwald, in order to provide “a visually clear indication of use” (Greenwald para. 0019) and/ or “a good indicator or either wearing use or cleaning” (Greenwald para. 0021). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar clips and/ or indicators on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732